Citation Nr: 1516080	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as diabetes mellitus type II, including as due to herbicide exposure.

2.  Entitlement to service connection for right hand nerve disability, including as due to herbicide exposure.

3.  Entitlement to service connection for pulmonary nodules of the lungs, including as due to herbicide exposure.

4.  Entitlement to service connection for a liver disability, claimed as shadow on the liver, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  
The issue of entitlement to service connection for right hand nerve disability due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.  

2.  The Veteran does not have diabetes mellitus type II, the only type of diabetes mellitus presumed to be associated with herbicide exposure.
3.  There was no relevant injury or disease of the endocrine system or chronic symptoms of diabetes mellitus during service. 

4.  Diabetes mellitus did not manifest to a compensable degree within one year of service.  

5.  Symptoms of diabetes mellitus have not been continuous since separation from service.

6.  Diabetes mellitus is not causally or etiologically related to active service.

7.  There was no relevant injury or disease of the respiratory system or symptoms of pulmonary disability during service. 

8.  Pulmonary nodules of the lungs, diagnosed as benign granulomas, were manifested many years after service and are not causally or etiologically related to service.  

9.  There was no relevant injury or disease of the gastrointestinal system or liver symptoms during service. 

10.  The liver disability, diagnosed as benign hemangioma and benign hepatic lesions, was manifested many years after service and is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, claimed as diabetes mellitus type II, due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for pulmonary nodules of the lungs due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a liver disability due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran was not provided with a VA medical examination or a VA medical opinion in connection with any appeals adjudicated herein; however, after review of the record, the Board finds that no such development is needed.  Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 
1378, 1382 (Fed. Cir. 2010).  There is no competent evidence indicating that diabetes mellitus (other than type II), the liver disability, or the pulmonary (or respiratory) disability, which manifested many years after service separation, is causally or etiologically related to the Veteran's period of active military service, to include the herbicide exposure during service.  The weight of the evidence is against finding in-service injury or disease relevant to the claimed diabetes mellitus (other than type II), liver disability, and pulmonary disability.  The evidence also shows no continuous symptoms of diabetes mellitus (other than type II) since service or that diabetes mellitus (other than type II) manifested to a compensable degree within one year of service separation.  Although the Veteran was exposed to herbicide agents during service, diabetes mellitus (other than type II), benign hemangioma and benign hepatic lesions, and benign pulmonary granulomas are not included among the diseases associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e), and the Veteran has not presented competent evidence of a nexus between diabetes mellitus (other than type II), benign hemangioma and hepatic lesions, and benign pulmonary granulomas and herbicide exposure.  The only evidence indicating that any of the claimed disabilities may be caused by presumed herbicide exposure to service is the Veteran's own conclusory lay statement, which is neither competent nor supported by the competent lay and medical evidence of record.  The evidence already of record is sufficient to decide the appeal.  For these reasons, neither a VA medical examination nor a VA medical opinion is necessary for the appeals adjudicated herein before proceeding with appellate review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and explained the elements needed to grant service connection for the claimed disabilities.  The VLJ posed several questions during the course of the hearing in order to elicit testimony regarding the location where the Veteran was stationed in Thailand, the nature of the Veteran's duties while serving in Thailand, and how he believed he was exposed to herbicides during service.  The VLJ also posed questions to elicit testimony regarding past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran to obtain a private medical opinion that the claimed disability was likely caused by herbicide exposure during service.  The VLJ held the record open for 60 days to provide the Veteran with additional time to obtain the private medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with diabetes mellitus (other than type II), which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is also diagnosed with benign hemangioma and other benign hepatic lesions and benign pulmonary granulomas, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus type II; however, other types of diabetes mellitus and benign hemangioma, benign hepatic lesions, and benign pulmonary granulomas are not included.  See 38 C.F.R. § 3.309(e).  

Service Connection Analysis

 The Veteran contends that he has diabetes mellitus, pulmonary nodules of the lungs, and a liver disability due to herbicide exposure during active service.  He asserts that he transported military personnel and materials by truck on a daily basis to and from the U-Tapao Air Force Base, and drove a truck that sprayed herbicides around the antenna field and perimeter of the base where he was stationed in Thailand.  He also contends that he had visitation in the Republic of Vietnam during the course of being transported to Thailand for duty.  

After review of the lay and medical evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

In this case, the Veteran did not serve at one of the aforementioned air bases.   Rather, the Veteran served as a yeoman (i.e., human resource specialist) in the Coast Guard and was stationed at Loran Station Sattahip in Thailand in 1972, which was near U-Tapao AFB.  At the Board hearing, the Veteran testified that, as part of his duties as a yeoman, he performed administrative work and transported military personnel and materials to and from the U-Tapao AFB on a daily basis.  He also testified that he was once ordered by a commanding officer to pick up barrels of herbicide from the U-Tapao AFB and drive a truck spraying herbicides around the antenna field and perimeter in order to clear foliage.  Because the transporting of military personnel and materials to and from the nearby U-Tapao AFB on a daily basis, and driving a spray truck with herbicides around the antenna field and perimeter of the Coast Guard base at Sattahip to clear the area of foliage over a period of five to six days is consistent with the circumstances and conditions of the Veteran's service in Thailand during the Vietnam era, and the use of herbicide agents at the nearby U-Tapao AFB (where the barrels of herbicide were obtained) during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to herbicide agents during service in Thailand.  Because the Board finds herbicide exposure during service in Thailand, there is no need to discuss whether the Veteran had visitation in Vietnam to determine whether exposure to herbicides during service is presumed.

The weight of the evidence is against a finding that that Veteran has type II diabetes mellitus, or that any current diabetes mellitus is causally or etiologically related to the herbicide exposure during service.  On the September 2010 VA Form 21-526, the Veteran alleged that he had diabetes mellitus type II due to herbicide exposure during service.  Diabetes mellitus type II is a disease presumptively associated with herbicide exposure, and the Board has found, based on the facts presented in this case, that the Veteran was exposed to herbicide agents during his Thailand service; the weight of the evidence shows that the Veteran has non-type II diabetes mellitus, which does not warrant presumptive service connection based on herbicide exposure.  On the May 2013 VA Form 9, the Veteran admitted that he did not have type II diabetes mellitus, which weighs against the previous statement made on the September 2010 VA Form 21-526 that the diabetes was type II.  In light of the inconsistencies, the Veteran's May 2013 admission that he did not have type II diabetes mellitus, the affirmative evidence showing that the diabetes in non-type II, and the absence of any diagnosis of diabetes mellitus type II in the medical evidence of record, the Board does not find the Veteran's report of diagnosis of diabetes mellitus type II to be credible evidence, or to have probative value.  Type II diabetes mellitus is the only type if diabetes mellitus entitled to presumptive service connection under 38 C.F.R. § 3.309(e).

Regarding the diagnosed diabetes mellitus (other than type II) presented in this case, the Board finds that the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine or gastrointestinal system during service, did not experience chronic symptoms of diabetes mellitus in service, that diabetes mellitus did not manifest to a compensable degree within one year of separation from service, and that symptoms of diabetes mellitus were not continuous after service separation.  Service treatment records show no complaints, diagnoses, or treatment related to diabetes mellitus, and the Veteran does not even contend that he experienced diabetes symptoms in service, or continuously after service, or that diabetes manifested to a compensable degree within one year of service.  Rather, the Veteran has reported that diabetes mellitus was manifested in 2004, approximately 30 years after service separation.  See September 2010 VA Form 21-526.  There is no actual evidence of record which indicates that the diabetes mellitus was incurred in service, only the Veteran's unsupported lay assertion of nexus to service, which was made as part of the VA claim for compensation on appeal.  

Regarding the claimed liver and pulmonary (i.e., respiratory) disability, which were diagnosed as a benign hemangioma and other benign hepatic lesion and pulmonary nodules of the lungs indicative of benign granulomas, respectively, the Board finds that no injury or disease of the liver or respiratory system, or symptoms of a liver or respiratory disability were manifested during service, and no liver or respiratory disability is otherwise causally or etiologically related to service.  The service treatment records are absent of any complaint, finding, or treatment for liver problems or respiratory problems other than viral syndromes in August 1971 and March 1972 that resolved.  At the April 1972 service separation examination and the June 1974 service separation examination, the abdomen and viscera and lungs and chest were clinically evaluated as normal.  The Veteran does not even contend that he experienced liver or respiratory symptoms in service.  Rather, the Veteran has reported that the liver and respiratory disabilities were manifested decades after service in 2009 and 2004, respectively, approximately three decades or more after service separation.  There is no probative evidence of record which indicates that liver or respiratory disability was incurred in service, only the Veteran's unsupported lay assertion of nexus to service made in the context of absence of in-service or post-service symptoms for decades, which was made as part of the VA claim for compensation on appeal.  

Benign hemangioma and other benign hepatic lesions and benign pulmonary granulomas, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and benign hemangioma and other benign hepatic lesions and benign pulmonary granulomas that developed many years later.  There is no competent evidence of record that has demonstrated a relationship between the disabilities and active military service, to include in-service exposure to herbicide agents during service.

Although the Veteran has asserted that herbicide exposure during active service caused the diabetes mellitus (other than type II), liver disability, and respiratory disability, he is a lay person and does not have the requisite medical expertise to diagnose diabetes mellitus, a liver disability, or a respiratory disability or render a competent medical opinion regarding the relationship between any of these disabilities and active service, to include herbicide exposure.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the endocrine, gastrointestinal, and respiratory systems are complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had symptoms at any given time, the evidence shows that diabetes mellitus (other than type II), the liver disability, and the respiratory disability were first manifested three decades or more after service.  Consequently, the Veteran's purported opinion relating the current diabetes mellitus (other than type II), liver disability, and pulmonary disability to active service is of no probative value. 

Thus, the Veteran does not have type II diabetes mellitus, which is the only type of diabetes mellitus for which presumptive service connection as a disease associated with herbicide exposure is warranted; diabetes mellitus (other than type II) was not incurred in service; diabetes mellitus (other than type II) did not manifest to a compensable degree within one year of service; diabetes mellitus (other than type II) symptoms were not continuous since service, and no nexus has been established between any current diabetes mellitus (other than type II) and service; therefore, service connection for diabetes mellitus is not warranted on either a presumptive or direct basis.  Also, neither the liver disability nor the respiratory disability was incurred during service, and no nexus has been established between the current liver or respiratory disability and service.  For these reasons, the weight of the evidence is against service connection for diabetes mellitus (claimed as diabetes mellitus type II), a liver disability, and pulmonary nodules of the lungs, and the appeals must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, claimed as diabetes mellitus type II, due to herbicide exposure is denied.

Service connection for pulmonary nodules of the lungs due to herbicide exposure is denied.

Service connection for a liver disability due to herbicide exposure, claimed as shadow on the liver, is denied.


REMAND

Service Connection for Right Hand Nerve Disability

The issue of service connection for a right hand nerve disability due to herbicide exposure is remanded for a VA medical examination with a medical opinion.  After the September 2014 Board hearing, the Veteran submitted a private medical opinion dated in January 2015 from a treating neurologist that attempted to link the Veteran's right hand nerve disability to herbicide exposure during service; however, the medical opinion is inadequate because the private neurologist did not provide any rationale for the medical opinion and simultaneously indicated that the right hand nerve disability was causally related to a cervical spine disability unrelated to service.  Because the private neurology opinion vaguely suggests that the right hand nerve disability may be related to herbicide exposure during service but is too equivocal to establish a nexus relationship, the Board finds that a remand for a VA medical examination with a medical opinion is needed.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Waters, 601 F.3d at 1277; Colantonio, 606 F.3d at 1382.

Accordingly, the issue of service connection for a right hand nerve disability is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed skin disorder.  

The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should offer an opinion to answer the following question: 

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current right hand nerve disability was caused by herbicide exposure during service?  For the purpose of providing the medical opinion, assume that the Veteran was exposed to herbicide agents during service in Thailand.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


